DETAILED ACTION
This office action is in response to an application filed 10/8/2021 wherein claims 1-17 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “synthesis unit” and “image control unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 6, line 3 states “for each distance spaced apart from the vehicle”. It is unclear as to what is meant by “each distance”, as there is no antecedent basis for multiple distances spaced apart from the vehicle. As the metes and bounds of the claim cannot be determined, the claim is rendered indefinite. 

In regard to claim 13, this claim is rejected for the same reasons noted in the rejection of claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi et al. (US 2019/0116315) (hereinafter Satomi) in view of Tsuji et al. (US 2022/0042286) (hereinafter Tsuji).

In regard to claim 1, Satomi discloses a surround view monitoring system [¶0065; viewpoint conversion with respect to the surrounding videos obtained by the video capturing unit 42 so that the vehicle is viewed from above... outputs the generated bird's-eye view video 100 to the display controller 48] comprising:
	a plurality of registration cameras [¶0045;  a front camera (camera) 11, a rear camera (camera) 12, a left side camera (camera) 13, a right side camera (camera) 14], each mounted on a vehicle and photographing different areas around the vehicle [¶0045-¶0050; front camera 11 is installed in a front side of the vehicle ... rear camera 12 is installed in a rear side of the vehicle... left side camera 13 is installed in a left side of the vehicle... right side camera 14 is installed in a right side of the vehicle... by using the front camera 11, the rear camera 12, the left side camera 13, and the right side camera 14 the surrounding in all directions of the vehicle is captured];
	a depth sensor that acquires distance information with respect to an obstacle existing around the vehicle [¶0051-¶0052; front left-side sensor 21A is installed in the front left-side of the vehicle for detecting obstacles present in the front left-side of the vehicle. For example, the front left-side sensor 21A can be an infrared sensor, or an ultrasonic sensor, or millimeter-wave radar, or can be configured using a combination thereof... obstacle information contains the followings: the indication about the presence or absence of the obstacle in the detection range of the front center sensor 21B; the distance to the obstacle; and the existing range of the obstacle in the horizontal direction];
	an image synthesis unit that generates a synthesis image by synthesizing images photographed by the plurality of registration cameras [¶0065; bird's-eye view video generating unit 46 generates the bird's-eye view video 100 by performing viewpoint conversion with respect to the surrounding videos obtained by the video capturing unit 42 so that the vehicle is viewed from above. More specifically, the bird's-eye view video generating unit 46 generates the bird's-eye view video 100 based on the videos captured by the front camera 11, the rear camera 12, the left-side camera 13, and the right-side camera 14], and displays the distance information with respect to the obstacle acquired by the depth camera in the synthesis image [¶0069-¶0073; superimposed video generating unit 47 generates the bird's-eye view video 100 in which the obstacles information is superimposed on the center video 105 based on the obstacle information obtained by the obstacle information obtaining unit 43... superimposed video generating unit 47 uses obstacle notification icons (obstacle information) 120 to illustrate the information about directions of the detected obstacles... Moreover, each of the obstacle notification icons 120 indicates the distance to the obstacle and the direction of the obstacle... if the distance to the obstacle is equal to or longer than a first predetermined distance, then the front left-side icon 121 is displayed in green color. If the distance to the obstacle is shorter than the first predetermined distance but is equal to or longer than a second predetermined distance, then the front left-side icon 121 is displayed in yellow color. If the distance to the obstacle is shorter than the second predetermined distance, then the front left-side icon 121 is displayed in red color]; and
	an image control unit that displays the synthesized synthesis image on a display device [¶0059;  display panel 31 is used to display the bird's-eye view video 100 based on video signals output from the bird's-eye view video generation device 40 of the bird's-eye view video generation system 1. ¶0080; display controller 48 displays the bird's-eye view video 100, which is generated by the superimposed video generating unit 47, in the display panel 31].
	Although Satomi discloses determining distance information based on a sensor such as an infrared sensor, Satomi does not explicitly disclose that the sensor is an imaging sensor and thus Satomi does not explicitly disclose a depth camera. However Tsuji discloses, 
	a depth camera that acquires distance information with respect to an obstacle existing around the vehicle [¶0104-¶0105; sensor 45X obtains information indicating a situation around the shovel 100 by emitting infrared light in a direction and receiving reflected light (infrared light) from an object in the direction... sensor 45X may also be, what is known as flash lidar that emits infrared light from a light emitting module over a wide three-dimensional area, and captures an image of reflected light (infrared light) with a three-dimensional range image device...  received light information includes information related to a period of time (time of flight (TOF)) from when infrared light is emitted in each light emission direction until when reflected light is received (hereinafter referred to as “TOF information”). ¶0099; camera 40X may be, for example, a stereo camera, a depth camera, or the like. ¶0218-¶0221; direction of an object relative to the sensor 45X can be determined... instead of or in addition to the TOF information, the detecting part 304B may use other information related to the distance between the shovel 100 and an object (a monitoring target) around the shovel 100 to identify the position of the monitoring target. For example, the detecting part 304B may obtain information related to the distance between the shovel 100 and an object (a monitoring target) based on an image captured by a stereo camera, which is the image capturing device 40 (camera 40X)]. 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Satomi with the depth imaging sensor/camera as disclosed by Tsuji in order to identify surrounding obstacles with increased accuracy [Tsuji ¶0104-¶0106, ¶0215-¶0221]. As disclosed by Tsuji, using depth/distance imaging sensors allows for both intensity and time of flight information to be determined for objects surrounding a vehicle which allows for highly accurate positioning of surrounding objects within the environment. 
	Satomi discloses a vehicle with multiple cameras mounted thereon wherein images/video captured by the cameras are synthesized into a bird's eye view image that is output as a display image using a display device. A sensor determines distance information for one or more objects surrounding the vehicle. The distance information may be represented in the display image by superimposing various display icons on the bird's eye view image wherein the color of the icons may adapt depending on the distance information of detected obstacles. Satomi discloses other ways of representing the distance information on the display image in additional embodiments (like those shown in Fig.9 through Fig.14), such as the indicating the distance information of the detected obstacles on the bird's eye view image by altering the spacing/sizing/etc. of the icons. Although Satomi discloses that the sensor may determine distance information wherein the sensor can be an infrared sensor, Satomi does not explicitly disclose that this infrared sensor is one that would produce an image output and thus Satomi does not explicitly disclose a depth camera for determining the distance information. 
	Tsuji discloses a vehicle including cameras wherein images captured by the cameras are combined into an overhead image, similar to Satomi. Distance information between the vehicle and one or more objects surrounding the vehicle is determined using a camera and/or a sensor. The camera may be a depth camera and the sensor may be a TOF/three-dimensional range image device (and thus also a "depth camera"). As noted by Tsuji, using range imaging and cameras capable of determining distance information allows for high accuracy determination of the distance/position of surrounding objects and is particularly effective of identifying the distance/position of reflective surrounding objects through processing of depth/range image data. 

In regard to claim 2, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi further discloses, 
	wherein the plurality of registration cameras comprises a first camera for photographing a front of the vehicle [¶0046;  front camera 11 is installed in a front side of the vehicle for capturing a video of surrounding of the vehicle with focusing on the front side]; 
	a second camera for photographing a rear of the vehicle [¶0047;  rear camera 12 is installed in a rear side of the vehicle for capturing a video of the surrounding of the vehicle with focusing on the rear side]; 
	a third camera for photographing a left side of the vehicle [¶0048; left side camera 13 is installed in a left side of the vehicle for capturing a video of the surrounding of the vehicle with focusing on the left side]; and 
	a fourth camera for photographing a right side of the vehicle [¶0049; right side camera 14 is installed in a right side of the vehicle for capturing a video of the surrounding of the vehicle with focusing on the right side].

In regard to claim 3, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi in view of Tsuji further discloses, 
	wherein the depth camera senses a distance with respect to the obstacle existing around the vehicle by transmitting and receiving one or more infrared rays around the vehicle [Tsuji ¶0104-¶0106; sensor 45X obtains information indicating a situation around the shovel 100 by emitting infrared light in a direction and receiving reflected light (infrared light) from an object in the direction... captures an image of reflected light (infrared light) with a three-dimensional range image device].
	Satomi additionally notes the sensors can be infrared sensors in ¶0051-¶0057. See claim 1 for motivation to combine. 

In regard to claim 4, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi in view of Tsuji further discloses, 
	wherein the depth camera is provided in plurality, and each depth camera acquires the distance information with respect to the obstacle located in front, rear and both sides of the vehicle [Satomi ¶0045; a front left-side sensor (obstacle detecting unit) 21A, a front center sensor (obstacle detecting unit) 21B, a front right-side sensor (obstacle detecting unit) 21C, a rear left-side sensor (obstacle detecting unit) 22A, a rear center sensor (obstacle detecting unit) 22B, a rear right-side sensor (obstacle detecting unit). Tsuji ¶0101-¶0106; image capturing device 40, a front camera that captures an image in front of the shovel 100 such that an operator performing a remote operation as described above can check the situation in front...  sensors 45BL, 45BR, 45L, and 45R are attached to the upper rear end on the left side, the upper rear end on the right side, the upper left end, and the upper right end, respectively, of the upper turning body 3, and are configured to obtain information relating to the situations on the rear left side, the rear right side, the left side, and right side of the upper turning body 3].
	See claim 1 for motivation to combine. 

In regard to claim 5, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 4. Satomi in view of Tsuji further discloses, 
	wherein the plurality of the depth cameras is disposed to be spaced apart in left and right directions at a front end and a rear end of the vehicle, or a plurality of the depth cameras is disposed to be spaced apart in front and rear directions at side ends of the vehicle [Satomi ¶0051-¶0058; using the front left-side sensor 21A, the front center sensor 21B, and the front right-side sensor 21C, the obstacles present in the front side of the vehicle are detected...  using the rear left-side sensor 22A, the rear center sensor 22B, and the rear right-side sensor 22C, the obstacles present in the rear side of the vehicle are detected. Tsuji ¶0101-¶0106].
	See claim 1 for motivation to combine.

In regard to claim 10, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi in view of Tsuji discloses further discloses, 
	wherein the image control unit detects an obstacle having the shortest distance spaced apart from the vehicle in the synthesis image [Satomi ¶0208-¶0215; based on the obstacle information obtained by the obstacle information obtaining unit 43, the controller 41A determines the direction of the closest detected obstacle to the vehicle], and simultaneously displays an enlarged image in which an area comprising the detected obstacle is enlarged and the synthesis image on the display device [Satomi Fig.21, ¶0208-¶0216; controller 41A generates the bird's-eye view video 100 in which the surrounding video of the direction of the detected obstacle is displayed in the center (Step ST15). More specifically, the controller 41 makes the video synthesizing unit 47A generate the bird's-eye view video 100 by synthesizing, with the center of the bird's-eye view video 100 generated by the bird's-eye view video generating unit 46A, the vertically long surrounding video obtained from either the left-side camera 13 or the right-side camera 14 corresponding to the direction of the closest detected obstacle to the vehicle... not only the bird's-eye view video 100 or the bird's-eye view video 200 can be confirmed but also the surrounding video of the direction of the detected obstacle can be confirmed. Satomi Fig.17, Fig.18; center displayed elongated horizontal image has the obstacle (300) enlarged/elongated relative to the obstacle (300) included in the bird's eye view peripheral portion].
	Additionally see ¶0130-¶0141, ¶0220-¶0224 and ¶0284 of Tsuji which discloses determining the distances between the vehicle and surrounding objects based on processing captured/synthesized images and/or sensor data. See claim 1 for motivation to combine. 

In regard to claim 11, this claim is directed to a method comprising steps corresponding to the system of claim 1 wherein claim 11 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is directed to a method comprising steps corresponding to the system of claim 3 wherein claim 12 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 17, this claim is directed to a method comprising steps corresponding to the system of claim 10 wherein claim 17 contains the same limitations as claim 10 and is therefore rejected upon the same basis.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi (US 2019/0116315) in view of Tsuji (US 2022/0042286) in view of Ewald et al. (US 2022/0297605) (hereinafter Ewald).

In regard to claim 6, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi further discloses, 
	wherein the image synthesis unit displays the distance information with respect to the obstacle by illustrating the obstacle in a preset color for each distance [¶0073;  front left-side icon 121 can be varied in color according to the distance to the obstacle. For example, if the distance to the obstacle is equal to or longer than a first predetermined distance, then the front left-side icon 121 is displayed in green color. If the distance to the obstacle is shorter than the first predetermined distance but is equal to or longer than a second predetermined distance, then the front left-side icon 121 is displayed in yellow color. If the distance to the obstacle is shorter than the second predetermined distance, then the front left-side icon 121 is displayed in red color].
	Neither Satomi nor Tsuji explicitly disclose wherein the image synthesis unit displays the distance information with respect to the obstacle by illustrating the obstacle in a preset color for each distance spaced apart from the vehicle in the synthesis image. However Ewald discloses, 
	wherein the image synthesis unit displays the distance information with respect to the obstacle by illustrating the obstacle in a preset color for each distance [¶0033; representation of the at least one obstacle in a third overlay plane which covers the surround of the vehicle comprises a distance-dependent representation of the at least one obstacle. In particular, the distance-dependent representation comprises a representation of the obstacle or regions of the obstacle in different colors depending on the distance. ¶0075;  obstacles 32 can be represented by an area that is colored differently. In this case, there is the distance-dependent representation of the obstacles 32 with different colors that is dependent on the distance, in a manner not depicted in FIG. 2. In this exemplary embodiment, close regions of an obstacle 32 are represented using a red color, for example, while distant regions of the obstacle 32 are represented using a green color or using a black or gray color] spaced apart from the vehicle in the synthesis image [Fig.2 through Fig.4; obstacles represented in the surround image (26) are spaced apart from the self-vehicle (10)].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Satomi in view of Tsuji with obstacle illustrations in colors that depend on the distance of the obstacle as disclosed by Ewald in order to indicate drivable regions and regions occupied by obstacles as well as indications of what obstacle regions are closest to the vehicle [Ewald ¶0029-¶0036, ¶0075-¶0077]. 

In regard to claim 13, this claim is directed to a method comprising steps corresponding to the system of claim 6 wherein claim 13 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

Claim(s) 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi (US 2019/0116315) in view of Tsuji (US 2022/0042286) in view of Pankey et al. (US 2020/0226817) (hereinafter Pankey).

In regard to claim 7, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi further discloses,
	 wherein the image control unit detects the obstacle ... in the synthesis image, and simultaneously displays the synthesis image and an enlarged image in which an area comprising the detected obstacle in the synthesis image is enlarged on the display device [Satomi ¶0198-¶0202; direction of the detected obstacle obtained by the obstacle information obtaining unit 43 and which is obtained from the front camera 11, the rear camera 12, the left-side camera 13, or the right-side camera 14, and generates the synthesized bird's-eye view video 100 or the bird's-eye view video 200... if the rear side represents the direction of the detected obstacle, then the video synthesizing unit 47A synthesizes a horizontally long surrounding video 202A, which is obtained from the rear camera 12, with the center of the bird's-eye view video 200 as illustrated in FIG. 18. Moreover, in the rear video 202 and the surrounding video 202A of the bird's-eye view video 200, the obstacle videos 300 of the obstacle in the rear side are included].
	Additionally see ¶0130-¶0141, ¶0220-¶0224 and ¶0284 of Tsuji which discloses determining the distances between the vehicle and surrounding objects based on processing captured/synthesized images and/or sensor data. Neither Satomi nor Tsuji explicitly disclose wherein the image control unit detects that the obstacle has a distance spaced apart from the vehicle equal to or less than a preset distance in the synthesis image, and simultaneously displays the synthesis image and an enlarged image in which an area comprising the detected obstacle in the synthesis image is enlarged on the display device. However Pankey discloses, 
	wherein the image control unit detects that the obstacle has a distance spaced apart from the vehicle equal to or less than a preset distance in the synthesis image [claim 11; detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle... establishing an approach by the vehicle to an obstacle of the ascertained obstacles, based on an undershoot of a predefined distance to the obstacle. ¶0005. ¶0029; establishing 300 the approach by vehicle 1 to one of ascertained obstacles 2, 3 in the surroundings takes place due to the fact that a predefined distance to obstacle 2, 3 has been undershot], and simultaneously displays the synthesis image and an enlarged image in which an area comprising the detected obstacle in the synthesis image is enlarged on the display device [¶0005; displaying a second depiction takes place, including a detail, enlarged in comparison to the first depiction, of the representation of the surroundings including the obstacles... displaying of the second depiction also takes place on a display device, on which the first depiction was also already displayed. The detail from the representation of the surroundings including the obstacles, which is displayed in the second depiction, corresponds, in particular, to the area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established. claim 11; displaying a second depiction including a detail, enlarged in comparison to the first depiction, of the representation of the surroundings including the obstacles and the representation of the vehicle on the display device, the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established. Fig.6 through Fig.8, ¶0034-¶0036;  in order to be able to warn the driver of vehicle 1 about approaching obstacles 2, 3, 4 in a comprehensive way, two different second depictions 6, 7 are therefore displayed. One of second depictions 6 shows the approach by vehicle 1 to first obstacle 2, while another second depiction 7 represents the approach by vehicle 1 to second obstacle 3].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Satomi in view of Tsuji with the enlargement of one or more obstacles based on the obstacles being within a preset distance as disclosed by Pankey in order to place emphasis on the areas of potential collision with nearby obstacles as the vehicle navigates [Pankey ¶0002, ¶0005, ¶0030, ¶0032-¶0035]. 
	Pankey discloses a surround view system for a vehicle wherein cameras can be used to generate an overhead/synthesized view of the vehicle's environment and sensors can be used to determine distances between the vehicle and nearby obstacles, similar to Satomi and Tsuji. For each detected obstacle among multiple detected obstacles, an "approaching" state of the obstacle is determined when the distance between the object and the vehicle is below a preset distance. For every obstacle identified as an "approaching" obstacle, an enlarged display of the synthesized image is displayed with the synthesized image showing the vehicle's surroundings, as shown in the various display examples of Fig.6 through Fig.8. This allows for improved understanding of the nearby obstacles for a driver. 

In regard to claim 8, Satomi in view of Tsuji in view of Pankey discloses the surround view monitoring system according to claim 7. Satomi in view of Tsuji in view of Pankey further discloses, 	
wherein when a plurality of obstacles having a distance spaced apart from the vehicle equal to or less than the preset distance is detected in the synthesis image, the image control unit divides and displays a plurality of enlarged images each comprising one of the plurality of obstacles on the display device [Pankey Fig.6 through Fig.7, ¶0005, ¶0033-¶0036].
	See claim 7 for motivation to combine. 

In regard to claim 14, this claim is directed to a method comprising steps corresponding to the system of claim 7 wherein claim 14 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

In regard to claim 15, this claim is directed to a method comprising steps corresponding to the system of claim 8 wherein claim 15 contains the same limitations as claim 8 and is therefore rejected upon the same basis. 

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi (US 2019/0116315) in view of Tsuji (US 2022/0042286) in view of Matsuzaki et al. (US 2018/0027179) (hereinafter Matsuzaki).

In regard to claim 9, Satomi in view of Tsuji discloses the surround view monitoring system according to claim 1. Satomi in view of Tsuji further discloses, 
	wherein the image control unit detects the obstacle is positioned from the vehicle in the synthesis image... and simultaneously displays an image comprising an adjacent obstacle among images photographed by the plurality of registration cameras and the synthesis image on the display device [Satomi ¶0198-¶0202; direction of the detected obstacle obtained by the obstacle information obtaining unit 43 and which is obtained from the front camera 11, the rear camera 12, the left-side camera 13, or the right-side camera 14, and generates the synthesized bird's-eye view video 100 or the bird's-eye view video 200... if the rear side represents the direction of the detected obstacle, then the video synthesizing unit 47A synthesizes a horizontally long surrounding video 202A, which is obtained from the rear camera 12, with the center of the bird's-eye view video 200 as illustrated in FIG. 18. Moreover, in the rear video 202 and the surrounding video 202A of the bird's-eye view video 200, the obstacle videos 300 of the obstacle in the rear side are included].
	Additionally see ¶0130-¶0141, ¶0220-¶0224 and ¶0284 of Tsuji which discloses determining the distances between the vehicle and surrounding objects based on processing captured/synthesized images and/or sensor data. See claim 1 for motivation to combine. Neither Satomi nor Tsuji explicitly disclose wherein the image control unit detects that the obstacle is positioned from the vehicle at a distance equal to or less than a preset distance in the synthesis image, and simultaneously displays an image comprising an adjacent obstacle among images photographed by the plurality of registration cameras and the synthesis image on the display device. However Matsuzaki discloses
	wherein the image control unit detects that the obstacle is positioned from the vehicle at a distance equal to or less than a preset distance in the synthesis image [¶0034;  obstruction detection processing unit 55 can calculate both a width in a horizontal direction of the detected obstruction, and a distance from the vehicle body. ¶0038; When an obstruction is determined to be present in an area in a predetermined distance from the vehicle body 1, based on a distance and a direction of the obstruction detected by the obstruction detection sensors 90, a focused area will preferentially be an area in which the obstruction is present. ¶0052], and simultaneously displays an image comprising an adjacent obstacle among images photographed by the plurality of registration cameras and the synthesis image on the display device [Fig.1, ¶0038-¶0040;  When an obstruction is determined to be present in an area in a predetermined distance from the vehicle body 1, based on a distance and a direction of the obstruction detected by the obstruction detection sensors 90, a focused area will preferentially be an area in which the obstruction is present... prioritized display image determination unit 62 regards an image captured by one of the cameras 4, where a focused area determined by the focused area determination unit 61 is included in a capturing visual field, as a prioritized display image to be displayed on the monitor 73 together with an overhead image... monitor screen generation unit 56 divides the monitor screen into the first display area M1 and the second display area M2, which are adjacent to each other, assigns in the first display area M1 an overhead image generated by the overhead image generation unit 60, and assigns in the second display area M2 the prioritized display image determined by the prioritized display image determination unit 62].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Satomi in view of Tsuji with the preset distance determination as disclosed by Matsuzaki in order to provide a focused view of a detected object while preventing unnecessary obstructions from being displayed on the monitor [Matsuzaki ¶0051-¶0053]. 

In regard to claim 16, this claim is directed to a method comprising steps corresponding to the system of claim 9 wherein claim 16 contains the same limitations as claim 9 and is therefore rejected upon the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        October 19, 2022